Application by an attorney from the State of Maryland for admission, without examination, to practice as an attorney and counselor at law in this State. Application denied. Although this applicant has been a member of the Bar of the State of Maryland for upwards of five years, during which time he resided in Maryland, he has failed to establish that he has actually practiced law in Maryland for a period of at least five years, within the meaning of paragraph b of subdivision VII-1 of rule VII of the Rules of the Court of Appeals for the Admission of Attorneys and Counsellors-At-Law (cf. Matter of Harvey, 309 N. Y. 46; Matter of Darter, 6 A D 2d 696). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.